Citation Nr: 0407846	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  99-01 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to January 12, 1997, 
for an award of service connection for obsessive-compulsive 
disorder (OCD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from August 1971 to January 
1972.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1997 
decision by the Seattle, Washington, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which reopened the 
veteran's previously denied claim of entitlement to 
compensation for a psychiatric disability.  The RO granted 
service connection for OCD and assigned an initial 30 percent 
rating, effective from January 12, 1997.  The veteran 
appealed the assigned rating and effective date.  During the 
course of the appeal, a January 1999 RO decision increased 
the initial evaluation for OCD to 70 percent and granted a 
total rating for individual unemployability due to service-
connected disability (TDIU), both effective from January 12, 
1997.  By a decision issued in September 2001, the Board 
granted an initial schedular evaluation of 100 percent and 
denied an effective date prior to January 12, 1997.  The 
veteran filed an appeal as to the Board's September 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In August 2003, the parties submitted a Joint Motion for 
Remand pertaining to that portion of the September 2001 
decision that denied an effective date prior to January 12, 
1997 for the grant of service connection for OCD.  By an 
Order issued in August 2003, the Court granted that motion, 
and vacated the portion of the Board's September 2001 
decision that addressed an effective date for the grant of 
service connection for OCD.  The claim returns to the Board 
from the Court.

In the September 2001 Board decision which denied an 
effective date prior to January 12, 1997 for a grant of 
service connection for OCD, a claim that there was clear and 
unmistakable error in an August 19, 1987 RO decision, which 
denied entitlement to non-service-connected pension benefits, 
was referred to the RO for appropriate action.  This claim is 
again REFERRED to the RO for appropriate action.  

The veteran has also submitted a motion for revision of an 
October 1978 Board decision on the basis of clear and 
unmistakable error.  The Board has addressed that claim in a 
separate decision.  

This Remand from the Court is remanded to the RO via the 
Appeals Management Center in Washington, DC.  VA will notify 
you, the veteran, if further action is required on your part.

REMAND

The August 2003 Joint Motion of the parties states that, as 
to the September 2001 denial of an effective date prior to 
January 12, 1997 for the award of service connection for OCD, 
remand is necessary to satisfy the duty to notify under 
38 U.S.C.A. § 5103(a), including notice of the evidence 
required to substantiate the claim and notice as to what 
evidence is the responsibility of the appellant to gather and 
what evidence VA is responsible to obtain.

Accordingly, the case is REMANDED for the following actions:

1.  (a) Unless legal precedent is issued 
after the date of this Board decision 
which makes it clear that the VCAA does 
not apply to claims filed before November 
9, 2000, the claims file should be 
reviewed to ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied as to the claim on appeal.  See 
also 38 C.F.R. § 3.159 (2003).  

(b) Notify the veteran of what 
information and evidence is required to 
substantiate his claim for an effective 
date prior to January 12, 1997 for an 
award of service connection for OCD, and 
notify the veteran as to which portions 
of the information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  Advise the veteran that he may 
submit employment records, employer 
statements, additional clinical records, 
medical opinions, or other types of 
evidence which will assist him to 
substantiate his claim.  Request the 
veteran to provide any evidence in his 
possession that pertains to the claim.

(c) Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

If, after review of additional evidence 
submitted or identified following the 
notice described above, it is determined 
that additional development, to include 
further VA examination, is required, such 
development should be conducted.  

2.  After all necessary development 
described above has been conducted, the 
veteran's claim on appeal should be 
readjudicated.  

3.  If the decision as to an earlier 
effective date for OCD remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, which must contain 
notice of all relevant actions taken on 
that claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


